                                                              NOTE: CHANGES MADE
                                                              BY THE COURT
 1   Stephen M. Doniger, Esq. (SBN 179314)
     stephen@donigerlawfirm.com
 2
     Scott A. Burroughs, Esq. (SBN 235718)
 3   scott@donigerlawfirm.com
     Frank Gregory Casella (SBN 301494)
 4   fcasella@donigerlawfirm.com
     DONIGER / BURROUGHS
 5   603 Rose Avenue
     Venice, California 90291
 6
     Telephone: (310) 590-1820
 7   Attorneys for Plaintiffs

 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
      MICHAEL GRECCO                                    Case No.: 2:18−cv−07468−FMO−PLA
11    PRODUCTIONS, INC., d/b/a “Michael                 Hon. Fernando M. Olguin Presiding
      Grecco Photography”, a California
12
      corporation,                                      STIPULATED PROTECTIVE
13                                                      ORDER
      Plaintiff,
14
      v.
15

16    SINA.COM ONLINE, a California
      Corporation; SINA CORPORATION, a
17    Cayman Islands Corporation; and
      DOES 1-10, inclusive,
18
      Defendants.
19

20

21   1.       A. PURPOSES AND LIMITATIONS

22            Discovery in this action is likely to involve production of confidential,
     proprietary, or private information for which special protection from public
23
     disclosure and from use for any purpose other than prosecuting this litigation may be
24                                                -1-
     warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
25                        STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1   the following Stipulated Protective Order. The parties acknowledge that this Order
 2   does not confer blanket protections on all disclosures or responses to discovery and

 3   that the protection it affords from public disclosure and use extends only to the
     limited information or items that are entitled to confidential treatment under the
 4
     applicable legal principles. The parties further acknowledge, as set forth in Section
 5
     12.3, below, that this Stipulated Protective Order does not entitle them to file
 6
     confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 7   that must be followed and the standards that will be applied when a party seeks
 8   permission from the court to file material under seal.
 9            B. GOOD CAUSE STATEMENT

10            This action is likely to involve trade secrets, customer and pricing lists and
     other valuable research, development, commercial, financial, technical and/or
11
     proprietary information for which special protection from public disclosure and from
12
     use for any purpose other than prosecution of this action is warranted. Such
13
     confidential and proprietary materials and information consist of, among other things,
14   confidential business or financial information, information regarding confidential
15   business practices, or other confidential research, development or commercial
16   information (including information implicating privacy rights of third parties),

17   information otherwise generally unavailable to the public, or which may be
     privileged or otherwise protected from disclosure under state or federal statutes, court
18
     rules, case decisions, or common law. Accordingly, to expedite the flow of
19
     information, to facilitate the prompt resolution of disputes over confidentiality of
20
     discovery materials, to adequately protect information the parties are entitled to keep
21   confidential, to ensure that the parties are permitted reasonable necessary uses of
22   such material in preparation for and in the conduct of trial, to address their handling
23   at the end of the litigation, and serve the ends of justice, a protective order for such

24   information is justified in this matter. It is the intent of the parties that information
                                                  -2-

25                             STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1   will not be designated as confidential for tactical reasons and that nothing be so
 2   designated without a good faith belief that it has been maintained in a confidential,

 3   non-public manner, and there is good cause why it should not be part of the public
     record of this case.
 4
     2.       DEFINITIONS
 5
              2.1 Action: Michael Grecco Productions, Inc., d/b/a “Michael Grecco
 6
     Photography” v. Sina.Com Online, et al., Case No. 2:18−cv−07468−FMO−PLA.
 7            2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 8   information or items under this Order.
 9            2.3 “CONFIDENTIAL” Information or Items: information (regardless of how

10   it is generated, stored or maintained) or tangible things that qualify for protection
     under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
11
     Cause Statement.
12
              2.4 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
13
     Information or Items: information (regardless of how it is generated, stored or
14   maintained) or tangible things that qualify for protection under Federal Rule of Civil
15   Procedure 26(c), and as specified above in the Good Cause Statement, and the
16   disclosure of which would put the Producing Party at a competitive disadvantage or

17   would otherwise reveal its sensitive financial information, trade secrets, the
     personally identifiable information of its employees, agents or contractors, or other
18
     proprietary and highly sensitive information to the Receiving Party.
19
              2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
20
     support staff).
21            2.5 Designating Party: a Party or Non-Party that designates information or
22   items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES

24   ONLY.”
                                                 -3-

25                            STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1            2.6 Disclosure or Discovery Material: all items or information, regardless of
 2   the medium or manner in which it is generated, stored, or maintained (including,

 3   among other things, testimony, transcripts, and tangible things), that are produced or
     generated in disclosures or responses to discovery in this matter.
 4
              2.7 Expert: a person with specialized knowledge or experience in a matter
 5
     pertinent to the litigation who has been retained by a Party or its counsel to serve as
 6
     an expert witness or as a consultant in this Action.
 7            2.8 House Counsel: attorneys who are employees of a party to this Action.
 8   House Counsel does not include Outside Counsel of Record or any other outside
 9   counsel.

10            2.9 Non-Party: any natural person, partnership, corporation, association, or
     other legal entity not named as a Party to this action.
11
              2.10 Outside Counsel of Record: attorneys who are not employees of a party to
12
     this Action but are retained to represent or advise a party to this Action and have
13
     appeared in this Action on behalf of that party or are affiliated with a law firm which
14   has appeared on behalf of that party, and includes support staff.
15            2.11 Party: any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their

17   support staffs).
              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
18
     Discovery Material in this Action.
19
              2.13 Professional Vendors: persons or entities that provide litigation support
20
     services in connection with this Action (e.g., photocopying, videotaping, translating,
21   preparing exhibits or demonstrations, and organizing, storing, or retrieving data in
22   any form or medium) and their employees and subcontractors.
23

24                                                  -4-

25                             STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1            2.14 Protected Material: any Disclosure or Discovery Material that is
 2   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

 3   EYES ONLY.”
              2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 4
     from a Producing Party.
 5
     3.       SCOPE
 6
              The protections conferred by this Stipulation and Order cover not only
 7   Protected Material (as defined above), but also (1) any information copied or
 8   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 9   compilations of Protected Material; and (3) any testimony, conversations, or

10   presentations by Parties or their Counsel that might reveal Protected Material.
              Any use of Protected Material at trial shall be governed by the orders of the
11
     trial judge. This Order does not govern the use of Protected Material at trial.
12
     4.       DURATION
13
               Even after final disposition of this litigation, the confidentiality obligations
14   imposed by this Order shall remain in effect until a Designating Party agrees
15   otherwise in writing or a court order otherwise directs. Final disposition shall be
16   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

17   or without prejudice; and (2) final judgment herein after the completion and
     exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
18
     including the time limits for filing any motions or applications for extension of time
19
     pursuant to applicable law.
20
     5.       DESIGNATING PROTECTED MATERIAL
21            5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
22   Party or Non-Party that designates information or items for protection under this
23   Order must take care to limit any such designation to specific material that qualifies

24   under the appropriate standards. The Designating Party must designate for protection
                                                    -5-

25                             STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1   only those parts of material, documents, items, or oral or written communications that
 2   qualify so that other portions of the material, documents, items, or communications

 3   for which protection is not warranted are not swept unjustifiably within the ambit of
     this Order.
 4
              Mass, indiscriminate, or routinized designations are prohibited. Designations
 5
     that are shown to be clearly unjustified or that have been made for an improper
 6
     purpose (e.g., to unnecessarily encumber the case development process or to impose
 7   unnecessary expenses and burdens on other parties) may expose the Designating
 8   Party to sanctions.
 9            If it comes to a Designating Party’s attention that information or items that it

10   designated for protection do not qualify for protection, that Designating Party must
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
11
              5.2 Manner and Timing of Designations. Except as otherwise provided in this
12
     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
13
     or ordered, Disclosure or Discovery Material that qualifies for protection under this
14   Order must be clearly so designated before the material is disclosed or produced.
15            Designation in conformity with this Order requires:
16            (a) for information in documentary form (e.g., paper or electronic documents,

17   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
     Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
18
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (hereinafter the
19
     “CONFIDENTIALITY legend”), to each page that contains protected material. If
20
     only a portion or portions of the material on a page qualifies for protection, the
21   Producing Party also must clearly identify the protected portion(s) (e.g., by making
22   appropriate markings in the margins).
23            A Party or Non-Party that makes original documents available for inspection

24   need not designate them for protection until after the inspecting Party has indicated
                                                  -6-

25                             STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1   which documents it would like copied and produced. During the inspection and
 2   before the designation, all of the material made available for inspection shall be

 3   deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
     EYES ONLY.” After the inspecting Party has identified the documents it wants
 4
     copied and produced, the Producing Party must determine which documents, or
 5
     portions thereof, qualify for protection under this Order. Then, before producing the
 6
     specified documents, the Producing Party must affix the appropriate
 7   “CONFIDENTIALITY legend” to each page that contains Protected Material. If only
 8   a portion or portions of the material on a page qualifies for protection, the Producing
 9   Party also must clearly identify the protected portion(s) (e.g., by making appropriate

10   markings in the margins).
              (b) for testimony given in depositions that the Designating Party identify the
11
     Disclosure or Discovery Material on the record, before the close of the deposition all
12
     protected testimony.
13
              (c) for information produced in some form other than documentary and for any
14   other tangible items, that the Producing Party affix in a prominent place on the
15   exterior of the container or containers in which the information is stored the
16   appropriate CONFIDENTIALITY legend. If only a portion or portions of the

17   information warrants protection, the Producing Party, to the extent practicable, shall
     identify the protected portion(s).
18
              5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
19
     to designate qualified information or items does not, standing alone, waive the
20
     Designating Party’s right to secure protection under this Order for such material.
21   Upon timely correction of a designation, the Receiving Party must make reasonable
22   efforts to assure that the material is treated in accordance with the provisions of this
23   Order.

24                                                -7-

25                            STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2            6.1 Timing of Challenges. Any Party or Non-Party may challenge a

 3   designation of confidentiality at any time that is consistent with the Court’s
     Scheduling Order.
 4
              6.2 Meet and Confer. The Challenging Party shall initiate the dispute
 5
     resolution process under Local Rule 37.1 et seq.
 6
              6.3 The burden of persuasion in any such challenge proceeding shall be on the
 7   Designating Party. Frivolous challenges, and those made for an improper purpose
 8   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 9   expose the Challenging Party to sanctions. Unless the Designating Party has waived

10   or withdrawn the confidentiality designation, all parties shall continue to afford the
     material in question the level of protection to which it is entitled under the Producing
11
     Party’s designation until the Court rules on the challenge.
12
     7.       ACCESS TO AND USE OF PROTECTED MATERIAL
13
              7.1 Basic Principles. A Receiving Party may use Protected Material that is
14   disclosed or produced by another Party or by a Non-Party in connection with this
15   Action only for prosecuting, defending, or attempting to settle this Action. Such
16   Protected Material may be disclosed only to the categories of persons and under the

17   conditions described in this Order. When the Action has been terminated, a Receiving
     Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
18
              Protected Material must be stored and maintained by a Receiving Party at a
19
     location and in a secure manner that ensures that access is limited to the persons
20
     authorized under this Order.
21            7.2 Disclosure of “CONFIDENTIAL” Information or Items.
22            Unless otherwise ordered by the court or permitted in writing by the
23   Designating Party, a Receiving Party may disclose any information or item

24   designated “CONFIDENTIAL” only to:
                                                 -8-

25                            STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 2   employees of said Outside Counsel of Record to whom it is reasonably necessary to

 3   disclose the information for this Action;
              (b) the officers, directors, and employees (including House Counsel) of the
 4
     Receiving Party to whom disclosure is reasonably necessary for this Action;
 5
              (c) Experts (as defined in this Order) of the Receiving Party to whom
 6
     disclosure is reasonably necessary for this Action and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8            (d) the court and its personnel;
 9            (e) court reporters and their staff;

10            (f) professional jury or trial consultants, mock jurors, and Professional Vendors
     to whom disclosure is reasonably necessary for this Action and who have signed the
11
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12
              (g) the author or recipient of a document containing the information or a
13
     custodian or other person who otherwise possessed or knew the information;
14            (h) during their depositions, witnesses, and attorneys for witnesses, in the
15   Action to whom disclosure is reasonably necessary, provided: (1) the deposing party
16   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

17   not be permitted to keep any confidential information unless they sign the
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
18
     agreed by the Designating Party or ordered by the court. Pages of transcribed
19
     deposition testimony or exhibits to depositions that reveal Protected Material may be
20
     separately bound by the court reporter and may not be disclosed to anyone except as
21   permitted under this Stipulated Protective Order; and
22            (i) any mediator or settlement officer, and their supporting personnel, mutually
23   agreed upon by any of the parties engaged in settlement discussions.

24                                                   -9-

25                             STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1            7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 2   ONLY ” Information or Items.

 3            Unless otherwise ordered by the court or permitted in writing by the
     Designating Party, a Receiving Party may disclose any information or item
 4
     designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
 5
              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 6
     employees of said Outside Counsel of Record to whom it is reasonably necessary to
 7   disclose the information for this Action;
 8            (b) Experts (as defined in this Order) of the Receiving Party to whom
 9   disclosure is reasonably necessary for this Action and who have signed the

10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
              (c) the court and its personnel;
11
               (d) professional jury or trial consultants, mock jurors, and Professional
12
     Vendors to whom disclosure is reasonably necessary for this Action and who have
13
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14            (e) court reporters and their staff;
15            (f) the author or recipient of a document containing the information or a
16   custodian or other person who otherwise possessed or knew the information;

17             (g) any mediator or settlement officer, and their supporting personnel,
     mutually agreed upon by any of the parties engaged in settlement discussions.
18

19
     8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
20
     PRODUCED IN OTHER LITIGATION
21            If a Party is served with a subpoena or a court order issued in other litigation
22   that compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL,” that Party must:

24                                                   - 10 -

25                             STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1            (a) promptly notify in writing the Designating Party. Such notification shall
 2   include a copy of the subpoena or court order;

 3            (b) promptly notify in writing the party who caused the subpoena or order to
     issue in the other litigation that some or all of the material covered by the subpoena
 4
     or order is subject to this Protective Order. Such notification shall include a copy of
 5
     this Stipulated Protective Order; and
 6
              (c) cooperate with respect to all reasonable procedures sought to be pursued by
 7   the Designating Party whose Protected Material may be affected.
 8            If the Designating Party timely seeks a protective order, the Party served with
 9   the subpoena or court order shall not produce any information designated in this

10   action as “CONFIDENTIAL” before a determination by the court from which the
     subpoena or order issued, unless the Party has obtained the Designating Party’s
11
     permission. The Designating Party shall bear the burden and expense of seeking
12
     protection in that court of its confidential material and nothing in these provisions
13
     should be construed as authorizing or encouraging a Receiving Party in this Action to
14   disobey a lawful directive from another court.
15   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16   PRODUCED IN THIS LITIGATION

17            (a) The terms of this Order are applicable to information produced by a Non-
     Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
18
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
19
     Non-Parties in connection with this litigation is protected by the remedies and relief
20
     provided by this Order. Nothing in these provisions should be construed as
21   prohibiting a Non-Party from seeking additional protections.
22            (b) In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is

24                                                 - 11 -

25                             STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1   subject to an agreement with the Non-Party not to produce the Non-Party’s
 2   confidential information, then the Party shall:

 3                      (1) promptly notify in writing the Requesting Party and the Non-Party
              that some or all of the information requested is subject to a confidentiality
 4
              agreement with a Non-Party;
 5
                        (2) promptly provide the Non-Party with a copy of the Stipulated
 6
              Protective Order in this Action, the relevant discovery request(s), and a
 7            reasonably specific description of the information requested; and
 8                      (3) make the information requested available for inspection by the Non-
 9            Party, if requested.

10                      (c) If the Non-Party fails to seek a protective order from this court within
              14 days of receiving the notice and accompanying information, the Receiving
11
              Party may produce the Non-Party’s confidential information responsive to the
12
              discovery request. If the Non-Party timely seeks a protective order, the
13
              Receiving Party shall not produce any information in its possession or control
14            that is subject to the confidentiality agreement with the Non-Party before a
15            determination by the court. Absent a court order to the contrary, the Non-Party
16            shall bear the burden and expense of seeking protection in this court of its

17            Protected Material.
     10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18
              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19
     Protected Material to any person or in any circumstance not authorized under this
20
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
21   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
22   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
23   persons to whom unauthorized disclosures were made of all the terms of this Order,

24                                                   - 12 -

25                                STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1   and (d) request such person or persons to execute the “Acknowledgment and
 2   Agreement to Be Bound” that is attached hereto as Exhibit A.

 3   11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     PROTECTED MATERIAL
 4
              When a Producing Party gives notice to Receiving Parties that certain
 5
     inadvertently produced material is subject to a claim of privilege or other protection,
 6
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 7   Procedure 26(b)(5)(B). Pursuant to Federal Rule of Evidence 502(d) and (e), the
 8   disclosure or production of information subject to the attorney-client privilege or the
 9   attorney work product protection is not a waiver of that privilege or protection in this

10   case or in any other federal or state court proceeding.
     12.      MISCELLANEOUS
11
              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
12
     person to seek its modification by the Court in the future.
13
              12.2 Right to Assert Other Objections. By stipulating to the entry of this
14   Protective Order no Party waives any right it otherwise would have to object to
15   disclosing or producing any information or item on any ground not addressed in this
16   Stipulated Protective Order. Similarly, no Party waives any right to object on any

17   ground to use in evidence of any of the material covered by this Protective Order.
              12.3 Filing Protected Material. A Party that seeks to file under seal any
18
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may
19
     only be filed under seal pursuant to a court order authorizing the sealing of the
20
     specific Protected Material at issue; good cause must be shown for the under seal
21   filing. If a Party's request to file Protected Material under seal is denied by the court,
22   then the Receiving Party may file the information in the public record unless
23   otherwise instructed by the court.

24

25                            STIPULATED PROTECTIVE
                                           - 13 -   ORDER
     4134-4263-9900.2
 1   13.       FINAL DISPOSITION
 2            After the final disposition of this Action, as defined in paragraph 4, within 60

 3   days of a written request by the Designating Party, each Receiving Party must return
     all Protected Material to the Producing Party or destroy such material. As used in this
 4
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 5
     summaries, and any other format reproducing or capturing any of the Protected
 6
     Material. Whether the Protected Material is returned or destroyed, the Receiving
 7   Party must submit a written certification to the Producing Party (and, if not the same
 8   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 9   (by category, where appropriate) all the Protected Material that was returned or

10   destroyed and (2) affirms that the Receiving Party has not retained any copies,
     abstracts, compilations, summaries or any other format reproducing or capturing any
11
     of the Protected Material. Notwithstanding this provision, Counsel are entitled to
12
     retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
13
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
14   reports, attorney work product, and consultant and expert work product, even if such
15   materials contain Protected Material. Any such archival copies that contain or
16   constitute Protected Material remain subject to this Protective Order as set forth in

17   Section 4 (DURATION).
              //
18
              //
19
              //
20

21

22

23

24                                                - 14 -

25                             STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1   14.      Any willful violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary

 3   sanctions.
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4

 5
                                                         Respectfully submitted,
 6

 7   Dated: April 23, 2019                   By:         /s/ Stephen M. Doniger
 8
                                                         Stephen M. Doniger, Esq.
                                                         Frank Gregory Casella, Esq.
 9                                                       DONIGER / BURROUGHS
                                                         Attorneys for Plaintiff
10

11
     Dated: April 23, 2019                   By:         /s/ Diana M. Rutowski
12                                                       Diana M. Rutowski, Esq.
                                                         Geoffrey G. Moss, Esq.
13                                                       Xiang Wang (pro hac vice)
                                                         ORRICK, HERRINGTON &
14                                                       SUTCLIFFE LLP
15
                                                         Attorneys for Defendants

16
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
             April 24, 2019
     DATED:________________________
18

19
     _____________________________________
20   PAUL L. ABRAMS
     United States Magistrate Judge
21

22

23

24                                              - 15 -

25                            STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
 1                                           EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I, _____________________________, declare under penalty of perjury that I
     have read in its entirety and understand the Stipulated Protective Order that was
 4
     issued by the United States District Court for the Central District of California on
 5
     [date] in the case of Michael Grecco Productions, Inc., d/b/a “Michael Grecco
 6
     Photography” v. Sina.Com Online, et al, Case No.: 2:18−cv−07468−FMO−PLA. I
 7   agree to comply with and to be bound by all the terms of this Stipulated Protective
 8   Order and I understand and acknowledge that failure to so comply could expose me
 9   to sanctions and punishment in the nature of contempt. I solemnly promise that I will

10   not disclose in any manner any information or item that is subject to this Stipulated
     Protective Order to any person or entity except in strict compliance with the
11
     provisions of this Order.
12
              I further agree to submit to the jurisdiction of the United States District Court
13
     for the Central District of California for the purpose of enforcing the terms of this
14   Stipulated Protective Order, even if such enforcement proceedings occur after
15   termination of this action. I hereby appoint __________________________ [print or
16   type full name] of _______________________________________ [print or type full

17   address and telephone number] as my California agent for service of process in
     connection with this action or any proceedings related to enforcement of this
18
     Stipulated Protective Order.
19
              Date: ______________________________________
20
              City and State where sworn and signed:
21   _________________________________
22            Printed name: _______________________________
23            Signature: __________________________________

24                                                - 16 -

25                             STIPULATED PROTECTIVE ORDER
     4134-4263-9900.2
